Case 1:18-cv-05775-ERK-TAM Document 52-2 Filed 05/28/21 Page 1 of 11 PageID #: 337




                                                    *B-))
                EXHIBIT
Case 1:18-cv-05775-ERK-TAM Document 52-2 Filed 05/28/21 Page 2 of 11 PageID #: 338
                                                                  For Settlement Purposes OnlY
                                                        Preliminary and Subiect To Modification


                    Response To Vovnow Reouests for Additional Information

                    The following       to the Schedule annexed to      Fox's March 1,2018
    email                                                                             Please
    note that the                                                                       only




           t
Case 1:18-cv-05775-ERK-TAM Document 52-2 Filed 05/28/21 Page 3 of 11 PageID #: 339
                                                        For Settlement PurPoses OnlY
                                              Preliminary and Subiect To Modification




                                       2
Case 1:18-cv-05775-ERK-TAM Document 52-2 Filed 05/28/21 Page 4 of 11 PageID #: 340
                                                        For Settlement PurPoses OnlY
                                              Preliminary and Subiect To Modification




                                       3
Case 1:18-cv-05775-ERK-TAM Document 52-2 Filed 05/28/21 Page 5 of 11 PageID #: 341
                                                        For Settlement Purposes OnlY
                                              Preliminary and Subject To Modification




                                       4
Case 1:18-cv-05775-ERK-TAM Document 52-2 Filed 05/28/21 Page 6 of 11 PageID #: 342
                                                        For Settlement PurPoses OnlY
                                              Preliminary and Subject To Modification




                                       5
Case 1:18-cv-05775-ERK-TAM Document 52-2 Filed 05/28/21 Page 7 of 11 PageID #: 343
                                                        For Settlement PurPoses OnlY
                                              Preliminary and Subiect To Modification




                                       6
Case 1:18-cv-05775-ERK-TAM Document 52-2 Filed 05/28/21 Page 8 of 11 PageID #: 344
                                                         For Settlement Purposes Only
                                              Preliminary and Subject To Modification




                                       7
Case 1:18-cv-05775-ERK-TAM Document 52-2 Filed 05/28/21 Page 9 of 11 PageID #: 345
                                                        For Settlement Purposes OnlY
                                              Preliminary and Subiect To Modification




                                       8
Case 1:18-cv-05775-ERK-TAM Document 52-2 Filed 05/28/21 Page 10 of 11 PageID #: 346
                                                        For Settlement Purposes OnlY
                                              Preliminary and Subiect To Modification




                                        9
Case 1:18-cv-05775-ERK-TAM Document 52-2 Filed 05/28/21 Page 11 of 11 PageID #: 347
                                                          For Settlement Purposes Only
                                               Preliminary and Subject To Modification




          I




                                       10
